                      Case 1:18-cv-05987-VSB Document 138 Filed 12/02/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                    STEPHANIE DE ANGELIS
Corporation Counsel                               100 CHURCH STREET                             Assistant Corporation Counsel
                                               NEW YORK, NEW YORK 10007                                 Phone: (212) 356-3513
                                                                                                          Fax: (212) 356-3509
                                                                                                Email: sdeangel@law.nyc.gov

                                                                            November 25, 2020

        BY ECF
        Honorable Vernon S. Broderick
        United States District Judge
        Southern District of New York                                               12/2/2020
        Thurgood Marshall United States Courthouse                        The Clerk of Court is directed to mail a copy of
        40 Foley Square
                                                                          this endorsement to the pro se Plaintiff.
        New York, New York 10007-1312

                 Re:      Felipe Vivar v. City of New York, et. al.
                          18-CV-5987 (VSB) (KNF)

        Your Honor:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney representing defendants City of
        New York and Angel Bussue (“City Defendants”), in the above-referenced matter. In that
        capacity, the undersigned writes to respectfully request that the Court’s January 5, 2021 deadline
        for plaintiff to respond to defendants’ outstanding discovery requests also apply to City
        Defendants as City Defendants are dealing with similar discovery issues. The undersigned
        apologizes for not joining co-defendants’ letter motions (see Civil Docket Entry Nos. 133, 134);
        while the undersigned filed a Substitution of Counsel on the Docket on August 10, 2020, it
        appears the change was not made. As such, the undersigned filed a formal Notice of Appearance
        prior to filing this letter today.

                        By way of status, plaintiff did complete three releases for City Defendants in
        February of 2019, which enabled this Office to obtain some records and to confirm that plaintiff
        was in fact treated at Gracie Square Hospital on August 4, 2018. However, because plaintiff has
        yet to provide said releases to co-defendants, this Office has been unable to produce said records
        to co-defendants pursuant to HIPPA. Pursuant to the Court’s Case Management Plan and
        Scheduling Order, on August 26, 2020 City Defendants served plaintiff with Defendant’s Initial
        Disclosures pursuant to FED. R. CIV. P. 26(a). (See Civil Docket Entry No. 219). Moreover, as
        per the Court’s Case Management Plan and Scheduling Order, on September 30, 2020 City
        Defendants served plaintiff Defendants’ First Set of Interrogatories and Request for the
        Production of Documents to plaintiffs. Id. In accordance with the Federal Rules and the Local
        Case 1:18-cv-05987-VSB Document 138 Filed 12/02/20 Page 2 of 2




Rules of the Southern District of New York, plaintiffs’ responses to Defendant’s First Set of
Interrogatories and Request for Production of Documents were due no later than October 30,
2020. On November 12, 2020—nearly two weeks after plaintiffs’ responses were due, the
undersigned received plaintiff’s purported responses to City Defendants’ First Set of
Interrogatories and Request for the Production of Documents. However, plaintiff did not provide
any responses to City Defendants’ interrogatories. Moreover, none of the releases indicated a
date of treatment and some of the releases were left entirely blank or incomplete. As such, City
Defendants request that the Court’s November 24, 2020 Order setting a January 5, 2021 deadline
for plaintiff to respond to defendants’ outstanding discovery requests also apply to the City
Defendants’ above-mentioned interrogatory requests and outstanding releases.

               For the foregoing reasons, City Defendants respectfully request that the Court’s
January 5, 2021 deadline for plaintiff to respond to defendants’ outstanding discovery requests
also apply to City Defendants. City Defendants thank the Court for its time, and consideration of
this request.
                                                           Respectfully submitted,


                                                           Stephanie De Angelis /s
                                                           Stephanie De Angelis
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division

CC:    BY E-MAIL (papigyro@gmail.com)
       AND REGULAR MAIL
       Felipe F. Vivar
       Plaintiff Pro Se
       804 West 180th Street
       Apt. 31
       New York, New York 10033

       BY ECF
       All other parties




                                               2
